Citation Nr: 1733902	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  16-16 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to September 1954, during the Korean Conflict Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In May 2017, the Veteran testified at a videoconference hearing before the Undersigned.  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016); 38 U.S.C.A. § 7107 (a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified his hearing has worsened since his February 2016 examination.  (See May 2017 Hearing Transcript p. 6).  Specifically, he asserts that he is having problems with speech recognition and has problems hearing people.  In light of the foregoing testimony, the Board finds that he should be afforded a new VA examination to assess the severity of his bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 38 C.F.R. § 3.327; VAOPGCPREC 11-95 (1995)).  It is also noted that a VA audiology examination report must fully describe the functional effects caused by a hearing disability in addition to dictating objective test results.  Martinak v. Nicholson, 21 Vet. App. 447 (2007); Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319 (Vet. App. Mar. 6, 2017), at *10 (holding that the regulations "require VA examiners to elicit information from a claimant concerning the functional effects of his or her disability").

Efforts should also be undertaken to ensure that his complete VA treatment records have also been obtained.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). Expedited handling is requested.)

1.  Make arrangements to obtain any outstanding VA medical records, including VAMC outpatient treatment records that have not been associated with the claims file.

2.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to VA.  Obtain any records for which the Veteran signs a release.

3.  Then, schedule the Veteran for a VA audiological examination for the purpose of determining the severity of his bilateral hearing loss.  The Veteran's Virtual folder should be reviewed in conjunction with the examination.

The examiner shall perform an evaluation for hearing impairment as required by 38 C.F.R. § 4.85, which shall include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. 

The examiner should elicit information from the Veteran regarding the functional effects or limitations associated with his bilateral hearing loss.  Please provide a comprehensive rationale for any discussion.
4.  After review of the newly received evidence, conduct any other necessary development.

5.  Then, readjudicate the Veteran's claim on appeal.  If the claim remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




